        Case 1:21-cv-01076-TCB Document 17 Filed 06/11/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PATRICK HALEY, on behalf of
himself and all others similarly
situated,

       Plaintiff,                             Case No. 1:21-cv-01076-TCB

v.                                            JURY TRIAL DEMANDED

DELTA AIRLINES, INC.,

         Defendant.


        PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE

      Pursuant to Rule 42 of the Federal Rules of Civil Procedure, Plaintiff Patrick

Haley respectfully moves this Court to consolidate this action with Reep v. Delta

Airlines, Inc., 1:21-cv-01005-TCB (Reep). The Plaintiff in Reep joins this motion.

Defendant Delta Airlines, Inc. does not oppose this motion on the condition that it

receives 45 days to respond to the Plaintiffs’ consolidated amended complaint.

      For the reasons stated in Plaintiff’s accompanying memorandum of law in

support, Plaintiff requests that the Court grant the motion and allow the plaintiffs in

Haley and Reep leave to file an amended consolidated complaint within 14 days of

the entry of the order consolidating the cases. Plaintiff also requests that the Court

enter an order approving dates for Defendant to file a responsive pleading and, if




                                          1
         Case 1:21-cv-01076-TCB Document 17 Filed 06/11/21 Page 2 of 4




Defendant files a motion, for the parties to brief that motion. A proposed order is

attached.

Dated:       June 11, 2021                  Respectfully submitted,

                                             /s/ Peter Romer-Friedman
                                             Peter Romer-Friedman*
                                             Gupta Wessler PLLC
                                             1900 L Street NW, Suite 312
                                             Washington, DC 20036
                                             (202) 888-1741
                                             peter@guptawessler.com

                                             R. Joseph Barton*
                                             Block & Leviton LLP
                                             1735 20th Street NW
                                             Washington, DC 20009
                                             (202) 734-7046
                                             jbarton@blockleviton.com

                                             Stephen J. Anderson
                                             Georgia Bar No. 018325
                                             Kenneth S. Nugent, P.C.
                                             4227 Pleasant Hill Road
                                             Building 11, Suite 300
                                             Duluth GA 30096
                                             (770) 820-0893
                                             sanderson@attorneykennugent.com

                                             Michael J. Scimone*
                                             Outten & Golden LLP
                                             685 Third Avenue, 25th Floor
                                             New York, NY 10017
                                             (212) 245-1000
                                             mscimone@outtengolden.com

                                             Thomas G. Jarrard*
                                             Law Office of Thomas Jarrard PLLC
                                             1020 N. Washington St.

                                        2
Case 1:21-cv-01076-TCB Document 17 Filed 06/11/21 Page 3 of 4




                                  Spokane, WA 99201
                                  (425) 239-7290
                                  Tjarrard@att.net

                                  Matthew Z. Crotty*
                                  Crotty & Son Law Firm, PLLC
                                  905 W. Riverside Avenue, Suite 409
                                  Spokane, WA 99201
                                  (509) 850-7011
                                  matt@crottyandson.com

                                  Attorneys for Plaintiff

                                  *Admitted pro hac vice




                              3
        Case 1:21-cv-01076-TCB Document 17 Filed 06/11/21 Page 4 of 4




                          CERTIFICATE OF SERVICE
      I hereby certify that on June 11, 2021, I electronically filed the foregoing brief

with the Clerk of The United States District Court for the Nothern District of Georgia

using the CM/ECF system. All participants are registered CM/ECF users and have

been served by the CM/ECF system.

                                               /s/ Peter Romer-Friedman
                                               Peter Romer-Friedman

                                              Attorney for Plaintiff
